Citation Nr: 9907728	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension.

4  Entitlement to service connection for vascular disease.

5.  Entitlement to service connection for residuals of a 
broken hip.

6.  Entitlement to service connection for a cerebrovascular 
accident.

7.  Entitlement to service connection for residuals of a 
broken toe.

8.  Entitlement to service connection for residuals of a 
broken ankle.

9.  Entitlement to service connection for osteoporosis.

10.  Entitlement to service connection for dermatitis.

11.  Entitlement to service connection for residuals of 
radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  There is no medical evidence linking hearing loss to 
service.  

2.  There is no medical evidence linking diabetes to service.

3.  There is no medical evidence linking hypertension to 
service.

4.  There is no medical evidence linking vascular disease to 
service.

5.  There is no medical evidence linking residuals of a 
broken hip to service.

6.  There is no medical evidence linking a cerebrovascular 
accident to service.

7.  There is no medical evidence linking residuals of a 
broken toe to service.

8.  There is no medical evidence linking residuals of a 
broken ankle to service.

9.  There is no medical evidence linking osteoporosis to 
service.

10.  There is no medical evidence linking dermatitis to 
service.

11.  There is no medical evidence linking a current disorder 
to radiation exposure in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran's claim of entitlement to service connection 
for diabetes is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for vascular disease is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

5.  The veteran's claim of entitlement to service connection 
for residuals of a broken hip is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a cerebrovascular accident is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

7.  The veteran's claim of entitlement to service connection 
for residuals of a broken toe is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

8.  The veteran's claim of entitlement to service connection 
for residuals of a broken ankle is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

9.  The veteran's claim of entitlement to service connection 
for osteoporosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

10.  The veteran's claim of entitlement to service connection 
for dermatitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

11.  The veteran's claim of entitlement to service connection 
for residuals of radiation exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for numerous disorders 
he attributes to service.  Service connection may be granted 
for a disorder that was incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A number of disorders, including arteriosclerosis, 
diabetes, various forms of heart disease, and cardiovascular-
renal disease, such as hypertension, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The veteran has not met this 
threshold requirement and, therefore, his claims must be 
denied.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

Current treatment records document the presence of a number 
of disorders including diabetes, hypertension, osteoporosis, 
and dermatitis.  Treatment records also document a history of 
fractures of the left hip, foot and toes, as well as a 
history of a cerebrovascular accident.  A June 1993 entry 
reflects the presence of what was characterized as moderate 
to severe, bilateral, sensorineural, high frequency hearing 
loss, and a July 1997 entry documents treatment through the 
metabolism clinic.  

However, there is no competent evidence that any of the 
disorders for which the veteran seeks service connection was 
present in service or otherwise is attributable to service.  
Service medical records, for instance, contain no reference 
to hearing loss and characterize hearing as 15/15 at 
separation.  Moreover, although the veteran attributes his 
hearing loss to acoustic trauma in service, the claims file 
contains no medical opinion linking any current hearing loss 
to service.  Without competent medical evidence linking that 
disability to service, the veteran's claim is not well 
grounded.  

Similarly, service medical records contain no reference to 
diabetes, hypertension, vascular disease, osteoporosis, or 
dermatitis, or for that matter of any other significant 
disorder.  Those records do not document any history of a 
broken hip, ankle, or toe or of a cerebrovascular accident.  
An August 1962 separation examination report reflects a 
normal evaluation, and there is no medical evidence of 
diabetes, heart disease or cardiovascular disease within a 
year of the veteran's separation from service.  
Further, there is no medical opinion in the claims file 
otherwise suggesting that the disorders at issue in this case 
had their onset in service.  In fact, with respect to a 
number of disorders at issue, treatment records associated 
with the claims file provide affirmative evidence of a date 
of onset many years after service.  A September 1995 entry, 
for instance, appears to date the onset of diabetes to 1986 
and a stroke to 1989.  A September 1995 entry dates a left 
hip fracture to 1990, a June 1994 entry documents a left 
ankle fracture two months prior to the entry, and a May 1993 
x-ray report characterizes a fracture of the metatarsal as 
recent.  

The veteran argues, at least with respect to the bulk of his 
disorders, that exposure to radiation in service played a 
role as the etiological agent responsible for their onset.  A 
November 1995 report, moreover, appears to confirm that the 
veteran was exposed to radiation while in service.  

Generally, claims based upon exposure to ionizing radiation 
are governed by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.311(b).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  38 U.S.C.A. § 1112(c) creates a 
presumption of service connection on a radiation basis for 
certain specified diseases when the specified disease becomes 
manifest in a veteran who participated in a "radiation-risk 
activity."  Under 38 C.F.R. § 3.311(b)(2), in cases where a 
veteran has been exposed to ionizing radiation, where a 
"radiogenic disease" is first manifested after service, and 
it is contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  The claims file, however, reflects no medical 
evidence that the veteran suffers from either a disease to 
which the presumptions of 38 U.S.C.A. § 1112(c) apply or a 
"radiogenic disease" as anticipated by 38 C.F.R. § 
3.311(b).  Those provisions, therefore, do not provide a 
basis for granting service connection for the veteran's 
alleged exposure to radiation in service.  

The veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
etiologically related to exposure to radiation in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cri. 1994); 38 C.F.R. 
§§ 3.303(d); 3.311(b)(4).  However, the claims file contains 
no medical evidence that would substantiate such a 
conclusion, such as the opinion of a medical practitioner 
linking a disease to radiation exposure.  

The veteran has submitted a number of documents discussing 
the potentially detrimental affects of radiation exposure, 
including articles discussing a possible link between 
radiation exposure and cardiovascular disease.  This 
evidence, however, does not specifically link a disease 
process manifested in the veteran to an event in service or 
otherwise suggest any probability that any of the veteran's 
disorders are attributable to exposure to radiation in 
service.  As such, it is too tenuous to render the veteran's 
claim well grounded.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998)(citing Obert v. Brown, 5 Vet. App. 609, 611 
(1992), and Tirpak v. Derwinski, 2 Vet. App. at 611)(an 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim).

The veteran has expressed his own opinions concerning the 
etiology of the disorders in question.  However, "[w]here 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a)."  Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Without such evidence, the veteran's claims are not well 
grounded.  


ORDER

Service connection for hearing loss is denied.

Service connection for diabetes is denied.  

Service connection for hypertension is denied.  

Service connection for vascular disease is denied.  

Service connection for residuals of a broken hip is denied.  

Service connection for a cerebrovascular accident is denied.  

Service connection for residuals of a broken toe is denied.  

Service connection for residuals of a broken ankle is denied.  

Service connection for osteoporosis is denied.  

Service connection for dermatitis is denied.  

Service connection for residuals of radiation exposure is 
denied.   



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

